Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3, 5-11, 13-17 and 19-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2022 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendment
The applicant amended independent claims 1 and 15 with features similar to “generating a signal to adjust a rendering distance of the image of the virtual object selected so as to cause the image of the virtual object to be brought into focus, wherein the adjusting of the rendering distance of the image of the virtual object includes identifying a second virtual distance for rendering the image of the virtual object on the screen of the HMD and dynamically adjusting the rendering distance of the image of the virtual object from the first virtual distance to the second virtual distance so that the virtual object is brought into focus for the user, the second virtual distance identified based on vision characteristics of the user, the adjusting of the rendering distance of the virtual object is done while continuing to maintain rendering distances of images of other virtual objects in the VR scene at the first virtual distance and without adjusting rendering distances of real-world object or a scene of the real-world environment in the vicinity of the virtual object.”

Interview Summary
The Examiner initiated a telephone interview with the representative of the applicant, Miss Jayanthi Minisandram (Reg#: 53,330) on August 19, 2022 to inform that the application is in condition for allowance except the issue of obviousness-type double patenting with US Patent No. 10,395,428.  The Examiner proposes to the applicant to file a Terminal Disclaimer to overcome the issue.
The representative of the applicant agrees to file a Terminal Disclaimer to overcome the double patenting issue.

TERMINAL DISCLAIMER
The terminal disclaimer filed on August 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,395,428 has been reviewed and is approved.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on June 17, 2022 have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-3, 5-11, 13-17 and 19-20 are allowed.

Applicant’s arguments are adopted for reasons for allowance of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611